Case 3:20-cv-00904-TAD-KLH Document 21 Filed 11/23/20 Page 1 of 2 PageID #: 283




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

ADMAR INTERNATIONAL, INC., ET AL.                           CASE NO. 3:20-CV-00904

VERSUS                                                      JUDGE TERRY A. DOUGHTY

EASTROCK, L. L. C.                                          MAG. JUDGE KAREN L. HAYES


                                        JUDGMENT
        The Report and Recommendation [Doc. No. 18] of the Magistrate Judge having been

 considered, and the Court having conducted a de novo review of the entire record, including the

 objections to the Report and Recommendations and responses to the objections [Doc. Nos. 19 &

 20], finding that the Magistrate Judge correctly stated and applied the law in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Eastrock, L.L.C. d/b/a

 Haakaa’s motion to dismiss for lack of personal jurisdiction [Doc. No. 10] is GRANTED, and

 Plaintiffs’ claims are hereby DISMISSED, WITHOUT PREJUDICE, in their entirety.

        IT IS FURTHER ORDERED that Defendant’s alternative motion to dismiss for failure to

 state a claim upon which can be granted [Doc. No. 10] is DENIED.

        MONROE, LOUISIANA, this 23rd day of November, 2020.




                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00904-TAD-KLH Document 21 Filed 11/23/20 Page 2 of 2 PageID #: 284




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

ADMAR INTERNATIONAL, INC., ET AL.                           CASE NO. 3:20-CV-00904

VERSUS                                                      JUDGE TERRY A. DOUGHTY

EASTROCK, L. L. C.                                          MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo review of

 the record, finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED that defendant, Eastrock, L.L.C. d/b/a Haakaa’s motion to dismiss for

 lack of personal jurisdiction [doc. # 10] is GRANTED, and that plaintiffs’ claims are hereby

 DISMISSED, WITHOUT PREJUDICE, in their entirety. Fed.R.Civ.P. 12(b)(2).

        IT IS FURTHER ORDERED that defendant’s motion to dismiss for failure to state a

 claim upon which can be granted [doc. # 10] is DENIED.

        MONROE, LOUISIANA, this ______ day of _____________________ 2020.




                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
